2.	The proposed amendment after final rejection filed February 11, 2021 has been entered.
3.	The following is an examiner’s statement of reasons for allowance: The claimed invention is deemed to be allowble over the prior art of record or any combination thereof.
	As a result of the amendment to the claims, at least claims 1, 3, 10, 14, 15, 17, 22, 23, 25-27, and 29 are deemed to be entitled under 35 U.S.C. 119(e) to the benefit of the filing date of provisional application 62/322,911 because the provisional application, under the test of 35 U.S.C. 112(a), discloses the claimed invention.  Accordingly, the Wu et al article (RSC Advances, Vol. 7, pages 1923-1926, published online 12 January 2017) and Hennitot et al (U.S. Patent Application Publication 2020/0216493) are not available as prior art under 35 U.S.C. 102 against these claims. With respect to instant claims 11, 12, 21, 24, and 28, the Wu et al article and Heenitot et al do not teach or render obvious the teixobactin homologues recited in these claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey E. Russel at telephone number (571) 272-0969.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 5:30 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor James Alstrum-Acevedo can be reached at (571) 272-5548.  The fax number for formal communications to be entered into the record is (571) 273-8300; for informal communications such as proposed amendments, the fax number (571) 273-0969 can be used.  The telephone number for the Technology Center 1600 receptionist is (571) 272-1600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jeffrey E. Russel/Primary Examiner, Art Unit 1654                                                                                                                                                                                                        
 
JRussel
February 16, 2021